DETAILED ACTION

Response to Amendment
The Amendment filed 10/4/2021 has been entered.  Claims 1, 3, 5, 7-9, 12, 14, and 21 remain pending in the application.  Claims 8-9, 12, and 14 have been withdrawn.  Claims 2, 4, 6, 10-11, 13, 15-20, and 22 have been canceled.  New claim 23 has been added.  Applicant's amendments to the claims have overcome the 112(a) and (b) rejections previously set forth in the Non-Final Rejection mailed 07/08/2021.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kodas et al. (US 20030148024 A1; “Kodas ‘024”).  
Regarding claim 1, the Examiner notes that the claim is to a product, specifically to a layer of particles after a fluid been applied, i.e., a wet powder layer.  The 
Kodas ‘024 teaches that “low viscosity precursor compositions that can be deposited onto a substrate using, for example, direct-write methods such as ink-jet deposition” (which reads upon “a composition for a three-dimensional printed part comprising” as recited in the instant claim; paragraph [0018]).  Kodas ‘024 teaches that “the precursor compositions can include various combinations of molecular metal precursors, solvents, micron-sized particles, nanoparticles, vehicles, reducing agents and other additives” (paragraph [0018]).  Kodas ‘024 teaches that “the low viscosity precursor compositions in accordance with the present invention can also include particulates of a metal other material phases, and that the particulates can fall in two size ranges referred to herein as nanoparticles and micron-size particles” (which reads upon “powder metal particles, the powder metal particles having a median size of 1 micron to 1000 microns in their largest dimension” as recited in the instant claim; paragraph [0025]).  Kodas ‘024 teaches that “nanoparticles and micron-size particles are collectively referred to herein as particles or powders” (paragraph [0025]; the term “particles” include nanoparticles).  
Kodas ‘024 teaches that “the precursor composition can be printed between the two polymer lines to confine the composition” (which reads the polymer lines confine the layer of particles, the precursor composition between the lines contains the powder metal particles).  Kodas ‘024 teaches that “particles for use in the precursor compositions according to the present invention can also be coated particles wherein the particle includes a surface coating surrounding the particle core” (which reads upon “the fluid comprising coated metal nanoparticles” as recited in the instant claim; paragraph [0059]; the term “particles” include nanoparticles, as stated above).  
Kodas ‘024 teaches that “the low viscosity precursor compositions in accordance with the present invention can also include particulates of a metal other material phases, and that the particulates can fall in two size ranges referred to herein as nanoparticles and micron-size particles” (which reads upon “a fluid applied to a portion of the layer, the fluid comprising coated metal nanoparticles in a solution or dispersion” as recited in the instant claim; paragraph [0025]; viscosity reads on fluid).  Kodas ‘024 teaches that preferred nanoparticle compositions include Al 2O3, CuOx, SiO2 and TiO2, conductive metal oxides such as In2O3, indium-tin oxide (ITO) and antimony-tin oxide (ATO), silver, palladium, copper, gold, platinum and nickel (which reads upon “wherein the coated metal nanoparticles are iron, nickel or copper” as recited in the instant claim; paragraph [0030]).  Kodas ‘024 teaches that “coatings deposited by CVD include metal oxides and elemental metals” (which reads upon “coated with a metal or a polyethylene” as recited in the instant claim; paragraph [0059]).  
Kodas ‘024 teaches that “the particles can have two distinct and different average particle sizes” (paragraph [0057]).  Kodas ‘024 teaches that “a bimodal or trimodal particle size distribution can advantageously 
Regarding claim 3, Kodas ‘024 teaches the composition of claim 1 as stated above.  Kodas ‘024 teaches that the precursor compositions can include various combinations of molecular metal precursors, solvents, micron-sized particles, nanoparticles, vehicles, reducing agents and other additives (paragraph [0018]).  
Regarding claim 5, Kodas ‘024 teaches the composition of claim 1 as stated above.  Kodas ‘024 teaches that preferred nanoparticle compositions include Al 2O3, CuOx, SiO2 and TiO2, conductive metal oxides such as In2O3, indium-tin oxide (ITO) and antimony-tin oxide (ATO), silver, palladium, copper, gold, platinum and nickel (paragraph [0030]).  Kodas ‘024 teaches preferred compositions of micron-size particles are similar to the compositions described above with respect to nanoparticles (paragraph [0031]).  See also paragraph [0105].  
Regarding claim 7, Kodas ‘024 teaches the composition of claim 1 as stated above.  Kodas ‘024 teaches that the solvent can be water thereby forming an aqueous-based precursor composition (paragraph [0114]).  

Allowable Subject Matter
Claim 21 is allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The art of record, see rejection of claim 1 above, fails to teach or suggest metal nanoparticles selected from the group consisting of iron, nickel, and copper wherein the metal nanoparticles are coated with a polyethylene coating or wherein the coated metal nanoparticles are silver coated iron nanoparticles or polyethylene coated nickel nanoparticles.  .

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.  Regarding Kodas, et al. (U.S. Pat. Pub. No. 2003/0148024, referred to herein as "Kodas '024", Applicant argues that Kodas '024 does teach the two polymer lines, and also teaches that these polymer lines may include particles that can be wetted by the applied precursor solution (paragraph [0164]) (remarks, page 6).  Applicant argues that if the lines are polymer lines, then the particles in the lines would be polymeric particles, not metal particles (remarks, page 6).  Applicant further argues that Kodas '024 does not teach or even suggest powder metal particles spread as a layer as set forth in Applicant's independent claim 1 (remarks, page 6).  This is not found convincing because Kodas ‘024 teaches that “the low viscosity precursor compositions in accordance with the present invention can also include particulates of a metal other material phases, and that the particulates can fall in two size ranges .  
Applicant argues that independent claim 1 has been revised to recite, in part, that the coated metal nanoparticles are iron, nickel, or copper coated with a metal or a polyethylene (remarks, page 6).  Applicant argues that Kodas '024 generally mentions that the particles of the precursor composition can be coated particles (paragraph [0059]), but the reference does not teach or even suggest iron, nickel, or copper nanoparticles that are coated with a metal or a polyethylene (remarks, page 6).  This is not found convincing because Kodas ‘024 teaches that preferred nanoparticle compositions include Al 2O3, CuOx, SiO2 and TiO2, conductive metal oxides such as In2O3, indium-tin oxide (ITO) and antimony-tin oxide (ATO), silver, palladium, copper, gold, platinum and nickel (paragraph [0030]).  Kodas ‘024 teaches that “particles for use in the precursor compositions according to the present invention can also be coated particles wherein the particle includes a surface coating surrounding the particle core” (paragraph [0059]).  Kodas ‘024 teaches that “coatings deposited by CVD include metal oxides and elemental metals” (paragraph [0059]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Primary Examiner, Art Unit 1733